Title: [In Congress, June–August 1776]
From: Adams, John
To: 


      The Committee for preparing the Model of a Treaty to be proposed to France consisted of When We met to deliberate on the Subject, I contended for the same Principles, which I had before avowed and defended in Congress, viz. That We should avoid all Alliance, which might embarrass Us in after times and involve Us in future European Wars. That a Treaty of commerce, which would opperate as a Repeal of the British Acts of Navigation as far as respected Us and Admit France into an equal participation of the benefits of our commerce; would encourage her Manufactures, increase her Exports of the Produce of her Soil and Agriculture, extend her navigation and Trade, augment her resources of naval Power, raise her from her present deep humiliation, distress and decay, and place her on a more equal footing with England, for the protection of her foreign Possessions, and maintaining her Independence at Sea, would be an ample Compensation to France for Acknowledging our Independence, and for furnishing Us for our money or upon Credit for a Time, with such Supplies of Necessaries as We should want, even if this Conduct should involve her in a War. If a War should ensue, which did not necessarily follow, for a bare Acknowledgement of our Independence after We had asserted it, was not by the Law of Nations an Act of Hostility, which would be a legitimate cause of War. Franklin although he was commonly as silent on committees as in Congress, upon this Occasion, ventured so far as to intimate his concurrence with me in these Sentiments, though as will be seen hereafter he shifted them as easily as the Wind ever shifted: and assumed a dogmatical Tone, in favour of an Opposite System. The Committee after as much deliberation upon the Subject as they chose to employ, appointed me, to draw up a Plan and Report. Franklin had made some marks with a Pencil against some Articles in a printed Volume of Treaties, which he put into my hand. Some of these were judiciously selected, and I took them with others which I found necessary into the Draught and made my report to the Committee at large, who after a reasonable Examination of it, agreed to report it. When it came before Congress, it occupied the Attention of that Body for several days. Many Motions were made, to insert in it Articles of entangling Alliance, of exclusive Priviledges, and of Warrantees of Possessions: and it was argued that the present Plan reported by the Committee held out no sufficient temptation to France, who would despize it and refuse to receive our Ambassador. It was chiefly left to me to defend my report, though I had some able Assistance, and We did defend it with so much Success, that the Treaty passed without one Particle of Alliance, exclusive Priviledge, or Warranty.
     